Citation Nr: 1447875	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1 (hereinafter "back disability").

2.  Entitlement to a separate compensable disability rating (evaluation) for radiculopathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1985 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The issue of whether new and material evidence has been received to reopen service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2014 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in December 2011 for additional development.  In November 2013 the Board previously adjudicated, and denied, the Veteran's claim for an increased rating for the service-connected back disability as well as referring the issue of a separate compensable rating for radiculopathy of the lower extremities to the agency of original jurisdiction (AOJ) for initial development.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2014, the Court vacated the Board's April 2013 decision pursuant to a Joint Motion for Remand to the extent it denied an increased rating in excess of 20 percent for the back disability and referred, rather than remanded, the issue of a separate compensable rating for radiculopathy of the lower extremities.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis that the Board had provided inadequate reasons or bases to support its finding that VA satisfied its duty to assist.  

The parties agreed that the March 2013 VA examination was inadequate for rating purposes.  The parties further noted that, because the criteria for evaluating spinal conditions provide for separate ratings for neurological residuals such as radiculopathy, the Board had jurisdiction to consider the question of whether there is radiculopathy of the lower extremities associated with the back disability; therefore, the parties agreed that the Board should have remanded, not referred, the Veteran's radiculopathy claim.

Based on the above, the Board finds that further VA examination is required so that the decision is based on a record that contains a current and adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to evaluate the service-connected back disability.  The examiner should review the evidence associated with the record.  All neurological impairment associated with the service-connected back disability should be noted.  All indicated tests and studies should be conducted.  

2.  Then, readjudicate the appeal.  If any of the issues on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



